UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-120490 B GREEN INNOVATIONS, INC. (Exact name of the Registrant as specified in Charter) New Jersey 20-1862731 (State of Incorporation) (I.R.S. Employer ID Number) 750 Highway 34, Matawan, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone No. including Area Code: 732-441-7700 Securities registered under 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: None Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 605,609,870 shares of Class A Common stock, no par value as of August 4, 2010. Table of Contents B GREEN INNOVATIONS, INC TABLE OF CONTENTS Page Part I – Financial Information Item 1. Condensed Financial Statements (Unaudited): 1 Condensed Balance Sheets -June 30, 2010 and December 31, 2009 1 Condensed Statements of Operation -Three and Six Months Ended June 30, 2010 and 2009 2 Condensed Statements of Cash Flows -Three and Six Months Ended June 30, 2010 and 2009 3 Notes to Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 23 Item 4T. Controls and Procedures 26 Part II – Other Information Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 Index of Exhibits 29 Table of Contents Item 1. Financial Statements B GREEN INNOVATIONS, INC. CONDENSED BALANCE SHEETS ASSETS June 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $-0-AtJune 30, 2010 and December 31, 2009 Inventories - Note receivable - Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accrued dividends Due to related parties Deferred maintenance contracts Notes payable to related parties Convertible promissory note - Derivative liabilities - Total current liabilities Stockholders' equity (deficit): Preferred stock, $1.00 par value; authorized 1,000,000 shares; 10,000 sharesdesignated as follows;990,000 available for further designation Series A 3% Secured Preferred Stock; $1,000 stated value, 10,000 shares authorized; 2,663 shares issued and outstanding at at June 30, 2010 and 1,444 shares issued and outstanding at December 31, 2009 2,663,210 1,444,444 Common stock: Class A – no par value; authorized 10,000,000,000 shares; 605,609,870 shares issued and 604,415,387 outstanding and 1,194,483 in escrow at June 30, 2010 and 600,309,870 shares issued 599,115,387 outstanding and 1,194,483 in escrow at December 31, 2009 1,090,306 1,074,736 Class B - $.01 par value; authorized 50,000,000 shares; 115,025 shares issued and outstanding at June 30, 2010 and December 31, 2009 Class C - $.01 par value; authorized 20,000,000 shares; no shares issued and outstanding - - Additional paid-in capital Additional paid-in capital – beneficial conversion Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to condensed consolidated financial statements 1 Table of Contents B GREEN INNOVATIONS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Net sales $ Cost of sales 46,670 20,539 Gross profit Operating expenses: General and administrative expenses Total operating expenses Loss from operations ) Other income (expense): Interest income Interest expense ) Other income Amortization of debt discount - ) - ) Gain from extinguishment of derivative - - - (Loss) gain on valuation of derivative - ) ) Total other income (expense) ) Income (loss) from operations before provision for income taxes ) ) ) Provision for income taxes - Net income (loss) Preferred stock dividends ) Net income (loss) attributable to common shareholders $ ) $ ) $ $ ) Basic income (loss) per common share $ ) $ ) $ $ ) Diluted income (loss) per common share $ ) $ ) $ $ ) Weighted average shares outstanding Basic Diluted See accompanying notes to condensed consolidated financial statements 2 Table of Contents B GREEN INNOVATIONS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2010 June 30, 2009 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net gain (loss) to net cash used in operating activities: Depreciation (Gain) loss on valuation of derivative Amortization of discount on debt - Issuance of common stock for services Equipment received in exchange for note receivable previously written-off - ) Gain on extinguishment of derivative liability ) - Beneficial conversion incurred in conversion of promissory note - Changes in assets and liabilities: Decrease (increase) in accounts receivable ) ) (Increase) decrease in inventories ) (Increase) decrease in prepaid expenses ) Increase in notes receivable ) - Increase in other assets - ) Increase in accounts payable and accrued liabilities Increase in amounts due to related parties Increase in deferred maintenance contracts ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property, plant and equipment ) - Net cash used in investing activities ) - Cash flows from financing activities: Net proceeds from sale of Series A Preferred Stock - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ During the period, cash was paid for the following: Taxes paid $
